•

                               •                                    •
        Case 3:20-cr-00513-DMS Document 59 Filed 11/20/20 PageID.248 Page 1 of 3



          1
         2
         3                                                                     FILED
         4
         5
                                                                                NOV 2_~ 2020
                                                                          CLERK, U,S. DIST"• ·
                                                                                                   l
                                                                                                . ~-,
                                                                       SOUTHERN DISTRICT OF LAU-''JRNIA
         6                                                            BY                        OE.~'.!.!Y..

         7

         8                          UNITED STATES DISTRICT COURT
         9                        SOUTHERN DISTRICT OF CALIFORNIA
        10    UNITED STATES OF AMERICA,                        Case No. 20cr0513-DMS
        11                      , Plaintiff,                   AMENDED ORDER OF
                                                               CRIMINAL FORFEITURE
        12          v,

        13    IRIS GARCIA,
        14                        Defendant
        15
        16         On August 13, 2020, this Court entered its Preliminary Order of Criminal
        17 IIForfeiture, which condemned and forfeited to the United States all right, title and
        18 IIinterest of Defendant IRIS GARCIA ("Defendant") in the following properties:
        19                a.     $699,680.00 in U.S. Currency; and
        20                b.     2014 Chrysler Town and Country minivan bearing
                                 California license plate number 8NYD106 and Vehicle
        21                       Identification Numoer (VIN) 2C4RC1BG1ER21_ 1445.
    _ --22 II-    -Eor -thirty-~30)-consgcuti:vg--day-s-ending-en September 1-'7-, 2010, -the-• --
        23 11 United States published on its forfeiture website, www.forfeiture.gov, notice of the
        24 IICourt's Order and the United States' intent to dispose of the properties in such
        25 11 manner as the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and
        26 IIRule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
        27 IIForfeiture Actions, and further notifying all third parties of their right to petition the
        28
•

                                     •                                      •
             Case 3:20-cr-00513-DMS Document 59 Filed 11/20/20 PageID.249 Page 2 of 3




               1 11 Court within thirty (30) days of the final publication for a hearing to adjudicate the
              2 11 validity of their alleged legal interest in the properties.
              3          On August 24, 2020, Notice of Order of Forfeiture was sent by Federal
              4 II Express as follows:
              5 II Name and Address                         Article No.               Result
              6 Gregorio Gonzalez                           771343517701              Marked
                4320 University Avenue                                                Undeliverable.
              7 San Diego, CA 92105
              8
              9          Thirty (30) days have passed following the final date of notice by publication
            10 and notice by Federal Express, and no third party has made a claim to or declared
            11     any interest in the forfeited properties described above.
            12           Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
            13 that, as a result of the failure of any third party to come forward or file a petition for
            14 relief from forfeiture as provided by law, all right, title and interest of IRIS GARCIA
            15 and any and all third parties in the following properties are hereby condemned,
            16 forfeited and vested in the United States of America:
            17                  a.    $699,680.00 in U.S. Currency; and
            18                  b.    2014 Chr;1sler Town and Country minivan bearing
                                      California license plate number 8NYD106 and Vehicle
            19                        Identification Numl:ier (VIN) 2C4RC1BG1ER211445.
            20           IT IS FURTHER ORDERED that any and all interest of the following persons
            21    are specifically terminated and forfeited to the United States of America as to the
    -   -

            22 above-referenced properties: Gregorio Gonzalez.
            23           IT IS FURTHER ORDERED that costs incurred by the United States
            24 Homeland Security Investigations ("HSI") and any other governmental agencies
            25 which were incident to the seizure, custody and storage of the properties be the first
            26 charge against the forfeited properties.
            27 II
            28 II II
                                                         -2-                          20cr0513
    •

                                                             •                               •
                         Case 3:20-cr-00513-DMS Document 59 Filed 11/20/20 PageID.250 Page 3 of 3




                           1                      IT IS FURTHER ORDERED that HSI shall dispose of the forfeited properties
                           211 according to law.
                           3 11                   DATED:
                           4                            /1' ,-o~j.O
                               11                                              Hu~ft-~w
                           5                                                   United States District Judge
                           6
                           7
                           8
                       ·9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                       20
                       21
-       - - - - - - - - - --- - - - 1 - f - - - - - -


                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                            -3-                               20cr0513
